UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4687



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICKY MCKINLEY INGRAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00460-JAB)


Submitted:   November 20, 2007         Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis, Senior
Litigator, Winston-Salem, North Carolina, for Appellant.      Anna
Mills Wagoner, United States Attorney, David Paul Folmar, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ricky McKinley Ingram appeals his conviction and 262-

month sentence for distribution of cocaine base, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A) (2000). Ingram’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal.

Ingram has been notified of his right to file a pro se supplemental

brief but has not done so.   Finding no reversible error, we affirm.

              Ingram raises the issue of whether the district court

erred by denying his motion to withdraw his guilty plea.            “[T]he

district court has discretion to decide whether a ‘fair and just

reason’ exists upon which to grant a withdrawal.” United States v.

Bowman, 348 F.3d 408, 413 (4th Cir. 2003).         The district court’s

denial of a motion to withdraw a guilty plea is reviewed for abuse

of discretion.     United States v. Wilson, 81 F.3d 1300, 1305 (4th

Cir. 1996).

           In determining whether a defendant has shown a “fair and

just reason” to withdraw his guilty plea, a court examines the

following six factors: (1) whether the defendant has offered

credible evidence that his plea was not knowing or not voluntary;

(2)   whether   the   defendant   has   credibly   asserted   his   legal

innocence; (3) whether there has been a delay between the entering

of the plea and the filing of the motion; (4) whether defendant has

had close assistance of competent counsel; (5) whether withdrawal


                                  - 2 -
will cause prejudice to the government; and (6) whether it will

inconvenience the court and waste judicial resources.                      United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                      The most

important consideration in resolving a motion to withdraw a plea,

however,   is    whether   the    Rule   11     plea   colloquy   was    properly

conducted.      Bowman, 348 F.3d at 414.          We closely scrutinize the

Rule 11 hearing and attach a strong presumption that the plea is

final and binding if the Rule 11 proceeding is adequate.                   United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).                    We have

reviewed   the    transcripts     of    the    Rule    11   proceeding   and   the

sentencing hearing, and we conclude that the district court did not

abuse its discretion in denying Ingram’s motion to withdraw his

guilty plea.

           Counsel    also       suggests      that    Ingram’s    sentence     is

unreasonable.     In imposing a sentence post-Booker,* courts still

must calculate the applicable guideline range after making the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).            United States v. Moreland, 437

F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”                    Id. at 433

(internal quotation marks and citation omitted); see Rita v. United


     *
      United States v. Booker, 543 U.S. 220 (2005).

                                       - 3 -
States, 127 S. Ct. 2456, 2462-69 (2007).         The district court

properly calculated the guideline range and appropriately treated

the sentencing guidelines as advisory.       We find that Ingram’s

sentence within the guidelines range is reasonable.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the judgment of the district court.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -